Citation Nr: 0608079	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04 16 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue involving review of the veteran's claim for service 
connection for the residuals of dental trauma for the purpose 
of obtaining VA outpatient dental treatment on a de novo 
basis will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for dental trauma was denied by the RO 
in a December 2001 rating action.  The veteran was notified 
of this action and of his appellate rights, but failed to 
file a timely appeal.

2.  Since the December 2001 decision denying service 
connection for the residuals of dental trauma, the additional 
evidence, not previously considered, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
.


CONCLUSION OF LAW

The additional evidence submitted subsequent to the December 
2001 decision of the RO, which denied service connection for 
the residuals of dental trauma, is new and material; thus, 
the claim for service connection for this disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the residuals of dental trauma was 
previously denied by the RO in a December 2001 rating 
decision.  The veteran was notified, but did not appeal this 
determination.  In such cases, it must first be determined 
whether or not new and material evidence has been received 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the copies of the service dental 
records that were not previously available for review 
constitutes new and material evidence such that the claim may 
be reopened.  Under these circumstances, the application to 
reopen the claim for service connection for the residuals of 
dental trauma is granted and the benefit is allowed to the 
extent indicated.  


ORDER

New and material evidence having been received, an 
application to reopen a claim for service connection for the 
residuals of dental trauma for the purposes of VA dental 
treatment is granted.  




REMAND

Having decided that the claim is reopened, as noted, the 
claim should now be considered on all the evidence on file.  
The next question, however, is whether the Board can conduct 
a de novo review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  After review of 
the available evidence, the Board finds that, with the 
reopening of the claim, additional development is necessary.  
This is particularly true in that, while some service medical 
and dental records have been obtained, those specific to the 
time of the veteran's claimed injury in 1987 are not of 
record.  The veteran has contended that he was struck in the 
face with a communication cable that caused significant 
dental trauma to his mouth.  He stated that he had some 
subsequent infection and that this was the reason that that 
dental implants needed to be inserted.  While the records 
from the initial injury have not been located, those 
regarding the implant treatment are of record and may be of 
use in an equitable resolution of this claim.  There are 
service medical records showing a mandibular infection.  When 
records are absent, the Board has a heightened duty to assist 
in the development of the claim.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to undergo a special dental 
examination.  The examiner should be 
requested to examine all available 
records of the treatment that the 
veteran received during service and, 
after examination of the veteran should 
be requested to render an opinion 
regarding whether it is at least as 
likely as not (probability 50 percent 
or greater) that the need for dental 
implantation was caused by dental 
trauma and/or subsequent infection 
during service or whether the infection 
does not appear to be related to any 
specific facial trauma.  The claims 
folder should be made available for 
review in connection with this 
examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

2.	Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


